Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Maria Stewart (860) 580-2851 Fax: (860) 580-4844 Maria.Stewart @us.ing.com December 26, 2007 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING USA Annuity and Life Insurance Company and its Separate Account B Prospectus Title: Retirement Solutions  ING Rollover Choice SM Variable Annuity File Nos.: 333-70600 and 811-05626 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement dated December 21, 2007 to the Contract Prospectus contained in Post-Effective Amendment No. 21 to the Registration Statement on Form N-4 (Amendment No. 21) for Separate Account B of ING USA Annuity and Life Insurance Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 21 which was declared effective on December 21, 2007. The text of Amendment No. 21 was filed electronically on December 21, 2007. If you have any questions regarding this submission, please call Michael Pignatella at 860-580-2831 or the undersigned at 860-580-2851. Sincerely, /s/ Maria Stewart Maria Stewart Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
